DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-18 are currently pending.  
Priority:  This application is a 371 of PCT/FR2018/051072 (04/27/2018)
and claims foreign priority to FRANCE 1754188 (05/12/2017).
Election/Restrictions
Applicant elected without traverse Group I, claims 1-4 and 10, in the reply filed on 6/14/21.  Applicant also elected the species of composition C1A in Example 1 on page 17 and Table 1 on page 19 of the specification.
	Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodbury et al. (US 5710295) in view of Wang et al. (US 20150126776), Morawitz et al. (J. Am. Chem. Soc. 1963, 85, 4, p. 463–468) and Beckwith (Chapter 2 “Synthesis of Amides” in The Chemistry of Amides, 1970, Wiley, 927 pages).
Woodbury teaches a process of reacting an amino acid directly with a fatty acid at elevated temperatures (col 1:53-54).   Woodbury teaches examples of oleic and lauric acid with amino acids sarcosine, glycine by reacting the components at 170 C under conditions which did not include solvent and utilized stirring (Cols 3-4: Examples 1-7; col 2:43-46: preferably 170C and dry form).  Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and caprylic (CH3(CH2)6COOH), caproic (CH3(CH2)4COOH), and nonanoic  (CH3(CH2)7COOH) as suitable fatty acids (col 2:1-5; claim 1: C1 or higher hydrocarbyl RCOOH).  
Regarding stage a), Woodbury teaches heating the reactants to a preferable temperature of 170 C such that one of ordinary skill in the art would have considered heating the fatty acid reactants (i.e. Examples 4 and 6: “the lauric acid was heated to 160° C”, “the oleic acid was heated to 160° C.”).  
Regarding stage b), Woodbury teaches adding the amino acid to the heated fatty acid as taught in the examples.  Although Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), Woodbury does not specifically teach a ratio between 0.4/1 to 0.8/1, however one of ordinary skill in the art would have known from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization was well-known and routine in the art such that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Although Woodbury teaches proline and C6-8 fatty acids as reactants, Woodbury does not specifically teach such an example, however, given that Woodbury specifically cites proline and fatty acids within the scope of the instant claims, one of ordinary skill in the art would have had a reasonable expectation that the reaction would be successful with the reactants.  Although Woodbury teaches the use of a dry amino acid, Woodbury does not specifically teach the amino acid in an aqueous solution at 30 to 60 % by weight, however Woodbury does teach that water is formed during the reaction (Examples, claims 4-5) such that one of ordinary skill in the art would have understood that the reaction is compatible with the presence of water and would lead to an expectation that the amino acid reactant could be dissolved in water and operate in the same manner.  
Regarding stage c), Woodbury teaches stirring the reaction mixture for hours at 170 C after the combination of reactants (Examples) which is equivalent to the instant claim language while the “in order to obtain an aqueous mixture … of formula (I) … and … formula (III), this would be inherent in the Woodbury process particularly given the same reaction conditions and the workup of the crude product which includes water (col 2:46-48).  Regarding stage d), Woodbury teaches the workup procedure (col 2:46-48) as well as HPLC purification such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
Further regarding the claim limitation of an aqueous solution of proline, Woodbury teaches that the amino acid could be provided in a solution (Woodbury col 3, Example 1) and would have been motivated by the improvement identified by Wang ([0012]: “Water addition improves processability, advances conversion without producing excessive soap, and helps to ensure that the N-acyl amino acid salt will have low color and a small proportion of by-products”).  One of ordinary skill in the art would have had a reasonable expectation of success in the use of water due to the well-known chemistry evidenced by Morawitz (i.e. p467-68, describing known details of the kinetics of amide formation in solutions, including water “k1 ≈ k3”) and Beckwith (p. 106: Under “Synthesis of Amides” from “Carboxylic acids”, “A good general procedure involves heating a mixture of acid and amine at about 200°”).
In addition, Wang teaches a process for the preparation of N-acyl amino acids similar to that of Woodbury and teaches that “Water addition improves processability, advances conversion without producing excessive soap, and helps to ensure that the N-acyl amino acid salt will have low color and a small proportion of by-products” (Abstract; [0012]).  Thus, one of ordinary skill in the art would have considered using a procedure where reactants, including the amino acid, are in an aqueous water solution with the knowledge that the water would be removed upon addition to a 170 C reaction (bp of water 100 C STP) and have a benefit as taught by Wang including improving processability and advancing conversion and arrive at the claimed invention.  One of ordinary skill in the art would have a reasonable expectation of success in the combination because both references relate to processes of improving synthesis of N-acyl amino acids.  Therefore, the claim is rejected as prima facie obvious.
Regarding claims 2 and 3, Woodbury claims proline and C6-8 fatty acids as reactants within the scope of the claims and one of ordinary skill in the art would have a reasonable expectation that the reaction would be successful with the reactants, particularly considering the success with the examples.
Regarding claim 4, Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), but Woodbury does not specifically teach a ratio between 0.6/1 to 0.8/1, however one of ordinary skill in the art would know from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
Regarding claim 10, Woodbury teaches proline is a suitable amino acid (col 2:23; claim 9) and the use of a dry amino acid, but Woodbury does not specifically teach the amino acid in an aqueous solution, however Woodbury does teach that water is formed during the reaction (Examples, claims 4-5) such that one of ordinary skill in the art would understand that the reaction is compatible with the presence of water and would lead to an expectation that the amino acid reactant could be dissolved in water and operate in the same manner such that one of ordinary skill in the art would arrive at the claimed invention.  
Regarding claim 14, amended to be independent but the same as claim 1 but for the negative limitation of organic solvent, metal, or acid chloride, Woodbury and Wang teach processes that do not use solvent, metal, or acid chloride and thus, one of ordinary skill in the art would have considered such a process and arrive at the claimed invention.
Regarding claim 15, where the fatty acid is less than 10% in the product mixture, Wang teaches that the addition of water reduces the amount of fatty acid in the product ([0066]) which one of ordinary skill in the art would have considered in optimization of the synthesis and arrive at the claimed invention.
Regarding claims 16-18,  as in claims 2 and 4, Woodbury teaches the ratio of reactants as including 1:1 (col 3: Example 4 used 1:1 ratio of fatty acid to amino acid), but Woodbury does not specifically teach a ratio between 0.6/1 to 0.8/1, however one of ordinary skill in the art would have known from Woodbury that optimization of the ratio of reactants would be expected to have an effect on the yield as specifically taught by Woodbury (col 2:25-39) and such optimization is well-known and routine in the art such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.  
Following the teaching of Woodbury, one of ordinary skill in the art would have considered the use of water to form a solution of proline to improve processability and reduce by-products as taught by Wang (Abstract; [0012]: “Water addition improves processability, advances conversion without producing excessive soap, and helps to ensure that the N-acyl amino acid salt will have low color and a small proportion of by-products”).  One of ordinary skill in the art would have expected the use of water to be successful due to well-known chemistry taught by Morawitz and Beckwith.  Morawitz teaches the kinetics and equilibrium of amides reacting with acids in aqueous solution, which are chemically related compounds, such that one of ordinary skill in the art would have an expectation that the reaction process would be successful with the addition of water (Morawitz tables I-V).  Similarly, Beckwith teaches the “standard procedure” for forming an amide from a carboxylic acid is strong heating, including “in aqueous solution”, (p. 105-106) and describes the reaction mechanism which incorporates water in the process.  
One of ordinary skill in the art would have considered using the typical or “standard” procedure where reactants, including the amino acid, are in an aqueous water solution with the knowledge that the water would be removed upon addition to a 170 C reaction (bp of water 100 C STP) and have a benefit as taught by Wang including improving processability and advancing conversion and would function as a means of transport/distribution.  One of ordinary skill in the art would have a reasonable expectation of success in the combination because both references relate to processes of improving synthesis of N-acyl amino acids.  Therefore, the claim is rejected as prima facie obvious.
Thus, one of ordinary skill in the art would have been motivated by the suggestions in Woodbury in view of Wang to simplify and eliminate environmental drawbacks of conventional processes use in the synthesis of the same compounds (Woodbury col 1:41-55) and consider optimization of the reaction conditions in a well-known and routine manner and arrive at the claimed invention with a reasonable expectation of success. 
Thus, the claims are rejected as prima facie obvious.
Response
Applicant argues that none of the cited references teach the claim limitation of stage b) in which an aqueous solution of proline or of 3-hydroxyproline comprising, per 100% of a weight of the aqueous solution, from 30% to 60% by weight of proline and from 40% to 70% by weight of water is poured onto the heated fatty acid or the heated mixture of fatty acids resulting from stage a).  Woodbury claims a process for reacting a fatty acid with an amino acid and provides examples of adding amino acid to heated fatty acid (claim 1; col 2:29; col 3:20; col 3:37; col 3:50; col 3:63; col 4:9; col 4:24), but does not specifically state “pouring.”  The level of skill in the art of chemistry is very high and one of ordinary skill in the art would have considered available means of adding reactants including “pouring” among the finite number of possible means for reacting two reactants.  Thus, Woodbury in view of the secondary references reasonably suggests to one of ordinary skill in the art “pouring” the amino acid reactant onto the heated fatty acid.  
Applicant also argues that Wang does not disclose water amino acid solution poured onto fatty acid and discourages any such modification.  Wang teaches adding water to a reaction mixture has beneficial effects, including reducing impurities such as dipeptides (i.e. [0047]: “We surprisingly found that adding water significantly reduces color generation and by-product formation, particularly dipeptides.”).  This benefit appears to be the same as in the instant application and based on the teaching of Wang would have known about such a benefit and would be motivated to incorporate the addition of water in the process of Woodbury.  Applicant also argues that Wang only adds water at later stages.  However, one of ordinary skill in the art would recognize that water addition is a results effective variable (Wang [0049]-[0050]) that would need to be optimized and such optimization by adding differing amounts of water to an amino acid is routine and well within their skill.  Furthermore, the instant claims are to a process comprising heating a fatty acid and pouring an aqueous solution of proline onto the fatty acid without specifying initial or later stages and thus is consistent with Wang’s later stage process.  Applicant also argues that Wang would discourage the use of water as claimed.  Wang teaches the known processes for N-acyl amino acid synthesis and the known problems of impurity formation which Wang solves, in part, by the addition of water to the reaction.  One of ordinary skill in the art would have understood the desire to avoid impurity formation and would have considered other means of adding water to the reaction which also reduces impurities and would not have been discouraged by Wang.  
Applicant argues the modification to Woodbury would change its principle of operation and there is no motivation for one skilled in the art to make the proposed modification.   Applicant also states “the principle of operation of Woodbury is the direct addition of dry-form amino acids to fatty acid”.  To the contrary, Woodbury’s claims and description of the invention do not limit Woodbury to dry forms, in fact Woodbury states “Preferably the alkali metal amino acid starting material is used in dry form” (col 2:45), which recognizes only a preference and not a limitation.  Thus, the apparent principle operation of Woodbury is a process for producing an N-acyl amino acid comprising reacting a fatty acid with an alkali metal amino acid.  One of ordinary skill in the art would have understood that the amino acid can be provided in solution (Woodbury col 3, Example 1) and would have been motivated by the improvement identified by Wang to incorporate water ([0012]: “Water addition improves processability, advances conversion without producing excessive soap, and helps to ensure that the N-acyl amino acid salt will have low color and a small proportion of by-products”) with a reasonable expectation of success due to the well-known chemistry evidenced by Morawitz (i.e. p467-68, describing known details of the kinetics of amide formation in solutions, including water “k1 ≈ k3”) and Beckwith (p. 106: Under “Synthesis of Amides” from “Carboxylic acids”, “A good general procedure involves heating a mixture of acid and amine at about 200°”).  
Applicant argues that Woodbury does not teach the use of an aqueous solution and only teaches using a dry form of the amino acid and one of ordinary skill in the art would not have considered using an aqueous solution of the amino acid.  This argument is not persuasive because one of ordinary skill in the art would have understood that the reacting amino acid could be provided in solution (Woodbury col 3, Example 1) and would have been motivated by the improvement identified by Wang ([0012]: “Water addition improves processability, advances conversion without producing excessive soap, and helps to ensure that the N-acyl amino acid salt will have low color and a small proportion of by-products”) with a reasonable expectation of success due to the well-known chemistry evidenced by Morawitz and Beckwith.  
Applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        December 15, 2022 01:05 pm